Citation Nr: 0431500	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-19 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
to include as secondary to service-connected type-2 diabetes 
mellitus.

2.  Entitlement to a compensable initial evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to February 
1966.  He served in Vietnam from October 4, 1965 to February 
20, 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and June 2003 rating decisions of 
the Regional Office (RO).

The Board observes that the veteran's September 2002 Notice 
of Disagreement included the issue of entitlement to service 
connection for hearing loss.  A Decision Review Officer 
(DRO), in a June 2003 decision, granted service connection 
for hearing loss and assigned a noncompensable evaluation, 
effective January 7, 2002.  Subsequently, in an October 2003 
deferred rating decision, the RO indicated that it had 
accepted the veteran's July 2003 substantive appeal including 
as a Notice of Disagreement with the evaluation assigned in 
the June 2003 DRO rating decision.  The RO sent the veteran a 
Statement of the Case on the issue of an increased initial 
evaluation for hearing loss disability in January 2004.  The 
veteran's representative's statement received in April 2004, 
refers to the severity of the veteran's hearing loss and is 
accepted as a substantive appeal on the issue. 


FINDINGS OF FACT

1.  An eye disability was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service, to include 
exposure to herbicides, nor shown by competent evidence to be 
the result of, or chronically aggravated by, service-
connected type-2 diabetes mellitus.

2.  The veteran has Level I hearing in the right ear and the 
left ear.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in, or aggravated by, 
active service, nor may an eye disability be presumed to have 
been so incurred due to exposure to herbicides.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).

2.  An eye disability is not proximately due to, or 
chronically aggravated by, service-connected diabetes 
mellitus.  38 C.F.R. § 3.310 (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (2002).  

Notice

With respect to the claim for service connection for an eye 
disability, a February 2002 VCAA notice letter apprised the 
veteran of the evidence necessary to substantiate his claim, 
as well as his and VA's development responsibilities.  He was 
also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, VA's duty to notify 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); 38 U.S.C.A. § 5103, 38 C.F.R. § 3.159 (2003).  

The Board notes that as the increased rating claim for 
bilateral hearing loss stems from a July 2003 Notice of 
Disagreement with a June 2003 RO decision which granted 
service connection for hearing loss disability, the VA is not 
required to provide VCAA notice.  VAOPGCPREC   8-2003.  In 
this regard, the Board notes that § 5103 notice was provided 
in February 2002 relative to the claim for service connection 
for hearing loss, prior to the June 2003 initial 
adjudication.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the February 2002 VCAA notice was 
provided to the appellant prior to the April 2002 initial AOJ 
adjudication denying the claim for service connection for an 
eye disability, the timing of the notice does comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim to reopen.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, a private medical record, 
as well as a VA examination report.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Factual Background

The veteran's service medical records, including the report 
of his February 1966 separation examination, are silent as to 
any complaints of or treatment for defective vision.  His 
distant vision was 20/20 in each eye on separation 
examination in February 1966.

The veteran's DD 214 indicates that he was trained as a rifle 
sharpshooter.

In a letter dated in November 1999, a private physician 
indicated that the veteran had been referred to her for a 
diabetic eye evaluation.  She reported that his past ocular 
history was significant for what sounded like toxoplasmosis 
of the right macula.  On examination, the physician noted 
that his best visual acuity was 20/400 on the right eye and 
20/20 on the left eye.  She further indicated that the fundus 
examination did not reveal any diabetic retinopathy and that 
a large pigmented macular scar accounted for his decreased 
vision.

The veteran underwent audiological testing at a private 
facility in January 2002.  The examiner reported that an 
audiogram revealed right greater than left high frequency 
sensorineural hearing loss that was consistent with noise 
trauma.   The reported speech discrimination score was 96 
percent in the right ear and 100 percent in the left ear.  
The examiner diagnosed the veteran with sensorineural hearing 
loss and indicated that the veteran was in need of a hearing 
aid evaluation.

The veteran underwent a VA audiological examination in May 
2003.  He reported decreased hearing, right ear greater than 
left ear, with difficulty understanding in crowds and with 
background noise.  He also reported that he could not hear 
his cell phone when he was in public.  On audiometric 
examination, the reported pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
40
85
80
LEFT
15
30
55
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner diagnosed the veteran with moderate 
sensorineural hearing loss in the right ear and mild 
sensorineural hearing loss in the left ear.

In a statement dated in September 2003, the veteran's 
representative indicated that, "the veteran is contending 
that his eye condition is due to acoustic trauma as a result 
of his involvement in artillery during his tour in the 
Republic of Vietnam."

The veteran was seen at a VA medical facility in May, July 
and October 2003 when he was issued hearing aids.

In a transcript of the veteran's July 2004 Travel Board 
hearing, the veteran related that he did not attribute his 
eye condition to his service-connected diabetes disability, 
but rather to a concussion that he received from being 
exposed to the firing of artillery in close proximity to his 
eyes, particularly his right eye.  He also indicated that he 
had experienced eye problems since around the time of his 
hearing loss and before he was diagnosed with diabetes.  

Criteria

1.  Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2003).

A veteran who served in the Republic of Vietnam, during the 
period from January 9, 1962 and ending on May 7, 1975, is 
presumed to have been exposed to herbicides during such 
service.  38 C.F.R. § 3.307(a)(6) (2003).  

If a veteran was exposed to an herbicide agent during active 
service, the diseases listed at 38 C.F.R. § 3.309(e) shall be 
service connected even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

2.  Secondary Service Connection

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2003).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

3. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for bilateral hearing 
loss, the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).

The assignment of disability ratings for service-connected 
hearing impairment is derived by mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under, these criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average pure tone threshold level as measured by 
pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The degree of disability for 
bilateral service-connected defective hearing is ascertained 
by the application of the rating schedule, which establishes 
11 auditory acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In addition, 38 C.F.R. § 4.86 (2003) applies to exceptional 
patterns of hearing impairment. Under its provisions, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

Analysis

1.  Direct Service Connection-Eye Disability

The veteran asserts that service connection is warranted for 
an eye disability, to include as secondary to service-
connected type-2 diabetes mellitus.  In this regard, in order 
to establish service connection on a direct basis, the 
veteran must provide evidence of a current disability, and 
in-service injury or disease, and a nexus between the current 
disability and in-service injury or disease.  The Board notes 
that the evidence of record indicates that the veteran has 
current 20/20 vision in the left eye, with no diabetic 
retinopathy or other left eye disability.  In the absence of 
demonstration of a current left eye disability, the 
preponderance of the evidence is against the claim for 
service connection for a left eye disability.  While the 
record demonstrates current decreased vision of the right eye 
due to a large pigmented macular scar, the Board observes 
that there is no evidence of record which suggests that the 
veteran incurred such right eye disability due to any 
incident of service.  Indeed, the service medical records are 
negative for any complaint or finding of an eye disability, 
and the veteran's distant vision was noted to be 20/20 in 
both eyes on examination for separation from service.  
Rather, decreased vision of the right eye was initially 
demonstrated years after service.  In the absence of 
continuity of demonstration, this is too remote from service 
to be reasonably related to service.  Additionally, the Board 
notes that the veteran served in Vietnam during the period 
which affords him the presumption of exposure to herbicides 
in service.  However, there has been no demonstration of an 
eye disability as a result of a disease listed under 38 
C.F.R. § 3.309(e).  Moreover, the record does not contain a 
competent clinical opinion that relates his current right eye 
disability to service.  Although, the veteran asserts that 
his current eye disability is due to the close proximity of 
his eye to the artillery that he fired in service, he has not 
provided any competent medical evidence that supports his 
contention.  As a layman, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The medical evidence of record is of greater 
probative value than the veteran's statements in support of 
his claim.  Thus, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for an eye disability on a direct incurrence 
basis.


2.  Secondary Service Connection- Eye Disability

The Board also finds that service connection for an eye 
disability, as secondary to service-connected type-2 diabetes 
mellitus is not warranted.  In this regard, in order to 
establish service connection on a secondary basis, the 
evidence must show that (1) a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service-connected disability.  The record 
reflects that the veteran is currently service-connected for 
type-2 diabetes mellitus, as a result of exposure to 
herbicides and bilateral hearing loss.  There has been no 
allegation of , and the record does not reflect any competent 
medical evidence to support a finding, that the veteran has 
current eye disability as a result of, or due to aggravation 
by hearing loss.  Indeed, as noted above, the veteran does 
not have a current left eye disability.  As such, service 
connection may not be established for a left eye disability 
as secondary to a service-connected disability.  While the 
record does reflect current right eye decreased vision due to 
a large pigmented macular scar, the medical evidence of 
record does not establish an etiological relationship between 
the veteran's current right eye disability and his service-
connected type-2 diabetes mellitus, to include due to chronic 
aggravation.  Indeed, in November 1999, a private examiner 
after an examination of the veteran, indicated that the 
veteran did not have diabetic retinopathy.  The record does 
not contain a competent medical opinion that relates the 
right eye decreased vision and/or macular scarring to the 
service-connected diabetes mellitus, to include on the basis 
of chronic aggravation.  Rather, the only medical evidence of 
record is to the effect that the veteran's current eye 
disability is not etiologically related to his service-
connected type-2 diabetes mellitus.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for an eye 
disability due to service-connected disability.

2.  Increased Evaluation- Hearing Loss

The veteran asserts that a compensable evaluation is 
warranted for his service-connected bilateral hearing loss.  
However, the Board observes that the results of the VA 
audiometric examination conducted in May 2003 fail to 
demonstrate that a compensable evaluation is warranted.  In 
this regard, under the criteria set forth in the Rating 
Schedule, the results of the May 2003 audiometric test reveal 
that the veteran has Level I hearing in both the right ear 
and left ear.  Such findings correspond to a noncompensable 
evaluation.  Accordingly, the Board finds that the weight of 
the evidence is against the veteran's claim for a compensable 
initial evaluation for bilateral hearing loss.  Accordingly, 
a staged compensable rating is not warranted at any time 
during the rating period.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2003).




ORDER

Entitlement to service connection for an eye disability, to 
include as secondary to service-connected type-2 diabetes 
mellitus, is denied.

Entitlement to a compensable initial evaluation for bilateral 
hearing loss disability is denied.



____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



